PER CURIAM.
The defendant, Phonsavanh Kanj ana-bout, appeals his convictions for accessory *919after the fact to felony murder and accessory after the fact to armed robbery. He raises six issues on appeal, all of which we find to be without merit except one. The State concedes error as to the enhancement of Kanjanabout’s sentence under section 874.04, Florida Statutes (1997), known as the Criminal Street Gang Prevention Act. The Florida Supreme Court has declared this statute unconstitutional. See State v. O.C., 748 So.2d 945 (Fla.1999). Therefore, we affirm Kanjanabout’s convictions but remand for resentencing without the enhancement under section 874.04.
Affirmed in part and reversed in part.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR.